Citation Nr: 0015201	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 25, 1994 to 
April 25, 1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of service connection for a left wrist disability.  This 
matter was previously before the Board in February 1997 at 
which time it was remanded to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's left wrist disability existed prior to her 
period of active duty.

2.  The veteran's left wrist disability increased in severity 
in service.

3.  The medical evidence does not clearly and unmistakably 
establish that the increase in severity of the veteran's left 
wrist disability was due to the natural progress of the 
preservice condition.


CONCLUSION OF LAW

The veteran's pre-existing left wrist disability, currently 
diagnosed as reflex sympathetic dystrophy, is presumed to 
have been aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Preservice medical records show that in April 1982 the 
veteran was referred to Alfred F. D'Anca, M.D., for an 
evaluation of her left wrist due to pain of two months 
duration.  Dr. D'Anca noted that the veteran had normal X-
rays and a normal nerve conduction study and that the pain 
appeared to be over the adductor and extensor tendons of the 
left thumb.  He said that the veteran's neurologic exam was 
within normal limits and that findings were compatible with 
DeQuervain's syndrome.  He prescribed anti-inflammatory 
medication. 

Due to persistent pain in her left wrist, the veteran 
underwent release of the tendon sheaths of the left wrist in 
June 1982.  

In March 1983 the veteran returned to Dr. D'Anca stating that 
she had had good relief after the DeQuervain's release for 9 
months, but that she had noticed a recurrence of wrist 
discomfort for about one week.  She also returned to Dr. 
D'Anca in April and May 1983 due to continuing pain.  In June 
1983 she reported to Dr. D'Anca that she appeared to be 
getting good relief in her wrist from the prescribed 
Clinoril.  Dr. D'Anca advised her to finish taking the 
medication and return on an as needed basis.  

A pre-enlistment examination report in August 1993 reflects 
the veteran's history of having undergone tendon repair of 
the left wrist and of post-operative left wrist pain.  It 
also shows that medical letters were received in September 
1993 regarding hypothyroidism and left wrist surgery.  It 
further shows that the veteran was found to be not qualified 
for service and was referred to an orthopedic clinic.  A 
September 1993 consultation report contains the veteran's 
history of having undergone surgery for de Quervain's disease 
in 1982 and of experiencing pain until April 1983.  It also 
contains her report of feeling better but not completely free 
of pain in June 1993.  

The actual orthopedic consultation did not take place until 
December 1993 at which time the orthopedic surgeon concluded 
that at that interval the veteran did not have any 
abnormalities of the left wrist.

A March 1994 notation on the veteran's pre-enlistment 
examination report notes "...L wrist NML ok to go to 
service".  

An April 1994 service medical record notes that during the 
veteran's first week of basic training she experienced a 
constant sharp pain that emanated proximally from her left 
wrist.  She also complained of numbness in the volar surface 
of the left digit along with tingling and numbness .  She 
said that the pain intensified with wrist extension and that 
she was not able to do pushups secondary to pain.  She 
reported that she had had surgery on the radial aspect of the 
left wrist 10 years earlier, and that carpal tunnel release 
had also been recommended at that time.  She was also noted 
to have carpal tunnel syndrome symptoms then.  She reported 
having pain in her left hand since surgery.  She was assessed 
as having EPTS history of carpal tunnel syndrome and left 
wrist surgery.  It was noted that the carpal tunnel symptoms 
affected her ability to do push-ups and other training 
requirements.  

On file is an April 1994 Entrance Physical Standards Board 
Proceedings form diagnosing the veteran as having recurrent 
carpal tunnel syndrome and recommending that she be separated 
from service due to her failure to meet medical procurement 
standards.  The Board concluded that this condition existed 
prior to service and had been permanently aggravated by 
service.

In May 1994 the veteran was seen by a private physician 
complaining of years of trouble with her left hand and wrist 
which had become more severe in the previous several months.  
The veteran said that she had recently been discharged from 
service and that she had injured her left hand doing push-
ups.  She was assessed as having rule out left carpal tunnel 
syndrome, left bicipital tendonitis, and left lateral 
epicondylitis.  The physician stated in a subsequent May 1994 
treatment record that the veteran also appeared to have a 
bursitis tendonitis.

An Electrodiagnostic Examination (EMG) report in May 1994 
revealed that the study was within normal limits with no 
evidence of carpal tunnel syndrome, radial neuropathy or 
cervical radiculopathy.

In June 1994 the veteran filed a claim of service connection 
for a left shoulder, arm and hand condition which she said 
she injured in basic training on April 6, 1994.

X-rays were taken of the veteran's left hand and shoulder in 
June 1994 revealing negative results.

The veteran was seen at a private rheumatoid outpatient 
clinic in June 1994 where she reported having pain in her 
left wrist, arm and shoulder for three months.  She said that 
she had been in the Army and had injured herself during an 
exercise routine.  The treating physician relayed her history 
along with her complaints of pain in the entire arm including 
the elbow and shoulder, and occasional numbness in her 
fingers.  He gave an assessment of probable tendonitis of the 
left upper extremity including elbow, wrist, and shoulder, 
without definitive neuropathy or arthritis.  

In August 1994 the veteran was examined by VA and diagnosed 
as having tendinitis of the left shoulder and elbow, and 
carpal tunnel syndrome, left wrist.

In an October 1994 rating decision, the RO denied the 
veteran's claim of service connection for a left wrist 
disability and a left shoulder and arm disability.

In October 1994 the veteran was evaluated by orthopedic 
surgeon William J. Krywicki, M.D., who recorded the veteran's 
report of experiencing severe pain in her left upper 
extremity since an incident in service when her arm collapsed 
while performing push-ups.  He ordered that an X-ray be taken 
that day which did not reveal any abnormalities.  He 
recommended that the veteran participate in a very aggressive 
strengthening program.  

In an October 1994 rheumatology outpatient note, 
rheumatologist Martin D. Blidner, M.D., FACP, said that he 
was at a loss to explain the veteran's pain and recommended 
that she return to her family doctor, Dr. Lazar, to discuss a 
possible psychiatric evaluation.  

A magnetic resonance imaging (MRI) was performed of the 
veteran's cervical spine in November 1994 revealing small 
disc herniations at C5-6 and C6-7.  In addition, a MRI was 
taken of the veteran's left shoulder showing that a rotator 
cuff tear was not definitely seen.  

On file is a December 1994 letter from Richard J. Lazar, 
M.D., who said that the veteran had been under his care for 
severe pain in the left upper extremity of unclear etiology.  
He said that the diagnostic evaluation was continuing.

In another December 1994 letter, Gary Weissberger, D.C., 
P.C., stated that the veteran was first examined in his 
office in October 1994 for injuries sustained doing physical 
training in service.  He said that the veteran's chief 
symptoms were neck pain radiation to the shoulders and down 
the left arm.  He diagnosed the veteran as having 
cervicobrachial syndrome, multiple cervical subluxations and 
cervical myofascitis.  He opined that the objective findings 
and subjective complaints were causally related to the 
accident in question.

In January 1995 the veteran was diagnosed by a private 
physician as having a contusion of the left elbow - stable, 
after falling on her elbow in a parking lot.  An X-ray taken 
of the veteran's left elbow in January 1995 revealed a normal 
study.

Also in January 1995 the veteran was evaluated by neurologist 
John Della Rosa, M.D., who diagnosed her as having 
questionable left carpal tunnel syndrome, no evidence of 
reflex sympathetic dystrophy (RSD), asymptomatic cervical 
disc disease and probable shoulder bursitis.

In January 1995 the veteran underwent EMG studies which were 
within normal limits.  There was no evidence at that time of 
median, radial or ulnar neuropathy in the left upper 
extremity and no evidence of cervical radiculopathy.

In an orthopedic outpatient clinic note in January 1995, Dr. 
Krywicki said that he had ruled-out most other things and 
that the veteran certain fit the pattern of a causalgic 
problem.  He said that he could not definitely say a total 
reflex sympathetic dystrophy.

At a follow-up visit for her elbow in February 1995, the 
veteran was diagnosed as having left elbow contusion - 
resolved.

At a RO hearing in February 1995, the veteran testified that 
approximately three weeks into basic training while 
performing push-ups, her left arm buckled and her left 
shoulder hit the ground causing pain from that day on.  She 
denied experiencing any recurrences or problems with her 
upper left extremity during the 10 years prior to the push-up 
incident.  She said that she had been receiving treatment 
from a chiropractor.  She said that prior to service she 
worked on a production line in a leather factory for six 
months and that for 2 1/2 years prior to that she worked in a 
factory as a floor person taking inventory and getting things 
for people.  She said that she had not sought employment 
since service and was busy with medical appointments.  She 
denied having sustained any injuries to her upper left 
extremity or neck prior to service.  

In a February 1995 private orthopedic outpatient note, Dr. 
Krywicki said that a recent bone scan showed some pooling 
which would be compatible with tendonitis in either the 
supraspinatus or rotator cuff.  

In May 1995 the veteran was examined by Ruth Christine 
Cholhan, M.D., who said that she felt that the veteran's 
history was consistent with RSD.  She gave an impression the 
veteran sustained an injury of her left upper extremity in 
April 1994 and had persistent pain of the left upper 
extremity and left side headaches.  She opined that this 
problem was not a rheumatolgical process, even though the 
veteran's sedimentation rate was mildly elevated at 52.  She 
said that the veteran had no symptoms or good history to 
suggest a systemic problem.  She noted that RSD should be 
considered, while acknowledging the veteran's assertion that 
several physicians had found this diagnosis to not be the 
case. 

In May 1995 the veteran was evaluated by Albert D. Janerich, 
M.D., who said that it was his impression that the etiology 
of the veteran's left upper quarter discomfort related to 
injuries sustained during her basic training exercise while 
in service about one year earlier.  

Also in May 1995 the veteran was seen by David J. Sedor, 
M.D., for neck and left arm pain.  Dr. Sedor noted that the 
veteran had been hurt during basic training doing pushups in 
service and that when she fell her left shoulder hit the 
ground.  He assessed the veteran as having cervical 
radiculopathy, but said the imaging was less than diagnostic.  
He diagnosed the veteran in June 1995 as having cervical 
strain and soft tissue injury.

In a July 1995 statement Dr. Janerich opined that there may 
be an element of RSD perhaps related to a left brachial 
plexopathy from a stretch injury.  

In August 1995 the veteran was seen by Thomas Hanlon, M.D., 
Director of a private pain management clinic.  In his August 
1995 report, Dr. Hanlon relayed the veteran's history of left 
upper extremity injury dating back to her basic training in 
service in April 1994.  He said that her arm gave out while 
doing push-ups and that she had had pain in the entire arm as 
well as the upper pectoral region and across the shoulder 
blade on the left side ever since.  He provided an impression 
of left forequarter pain, possibly related to sympathetically 
maintained pain, and RSD.

A private operative report dated in August 1995 shows that 
the veteran underwent left stellate ganglion block due to 
left four-quarter pain, rule out sympathetic dystrophy.

In September 1995 the veteran underwent another left stellate 
ganglion block due to left four-quarter pain, sympathetically 
maintained pain, left upper extremity.  

The veteran reported complete relief of her symptoms in a 
post-operative follow-up visit three days after her September 
1995 surgery.

An operative report dated in October 1995 notes that the 
veteran had a several month history of left four-quarter pain 
and was felt to have an element of sympathetic dystrophy.  
She underwent a left stellate ganglion neurolysis at that 
time.  

In October 1995 the veteran was seen by Dr. Hanlon who 
reported having had good results for about four days after a 
left stellate ganglion neurolysis with radiofrequency, but 
that she began to experience severe trapezius spasm 
associated with headaches as well as upper backache between 
the shoulder blades.  She was given an impression of left 
four quarter pain sympathetic remaintain pain syndrome and 
left trapezius spasm with mild fasciitis.

Dr. Hanlon stated in November 1995 that it was felt that the 
veteran had been felt to have RSD.

In November 1995 the veteran underwent a lumbar computed 
tomography (CT) scan due to neck and arm pain.  Results 
revealed a mild herniated disc at L5/S1 and a mild bulging 
disc at L4/5.

A cervical CT scan was also performed in November 1995 
revealing mild bulging disc at the C5/6 level.  

The veteran was diagnosed by Dr. Hanlon in January 1996 as 
having left forequarter pain and myofascial pain syndrome.

In April 1996 the veteran was hospitalized with a noted 
history of developing left arm and shoulder pain while 
performing push-ups in the military in 1994.  While 
hospitalized she underwent a left thoracoscopy - thoracic 
sympathectomy and was given a pre-op diagnosis of RSD of the 
left arm.

A surgical pathology report in April 1996 notes fragments of 
sympathetic nerve and ganglion (clinical left arm reflux 
sympathetic dystrophy).

In September 1996 Dr. Sedor assessed the veteran as having 
RSD by history and exam, secondary to trauma related to 
exercise while in the military.

In March 1997 the veteran underwent a VA orthopedic 
examination for her left wrist and relayed her pre-service, 
service and post service medical history.  She also stated 
that she was not presently taking any medication for her 
condition since it did not offer her any relief, and she was 
not receiving any treatment at the present time.  The 
examiner took X-rays of the veteran's left wrist which were 
normal.  He said in summary that the diagnosis of the 
veteran's condition was not at all clear.  He said that he 
did not have all of the veteran's service and postservice 
medical records, but that the initial diagnosis of carpal 
tunnel syndrome did not at all fit her problems.  He said 
that whether the veteran's injury did occur from overuse of 
the hand or from the fall on the shoulder should be revealed 
in the original reports that were made.  He said that at 
present, he really did not have an orthopedic diagnosis on 
which to base her persisting complaints.  He said that were 
it not for her complaints, he would not think that there was 
anything wrong with her.

Records from the Social Security Administration show that the 
veteran was found to be disabled as of April 7, 1994, due to 
a severe left arm impairment that arose from an injury to the 
left arm while exercising.  

In August 1997 the veteran underwent another VA orthopedic 
examination.  After recording the veteran's history and 
examining her, the examiner diagnosed the veteran as having 
constant pain on the left side of the neck, shoulder, arm, 
numbness of tip of fingers, burning in the left shoulder with 
restriction of motion of wrist, shoulder, and neck likely due 
to RSD.  He also said that de Quervain syndrome would not 
cause tingling and numbness of fingers and hands, but would 
cause weakness of left wrist or hand.  He said that the 
veteran's hand gave out during a push-up possibly because of 
weakness of left wrist and hand.  He also said that RSD may 
be caused by an injury of the left arm and hand and that this 
was likely caused by injury when she was doing a push-up.

Also in August 1997 the veteran underwent a VA neurological 
examination and was diagnosed as having history of left arm 
pain, history of diagnoses of RSD, status post sympathectomy.

An EMG performed in September 1997 revealed a normal nerve 
conduction velocity and possible cervical polyradiculopathy.  
The examiner said that further EMG studies of other 
extremities as well as motor unit evaluation to rule out 
myositis should be performed.

At a VA orthopedic examination in February 1998, the veteran 
said that she had seen 13 different doctors all of whom 
agreed with the diagnosis of RSD.  She said that she was 
presently using a TENS unit on occasion and was no longer 
taking medication for RSD symptoms.  In summary, the examiner 
said that the veteran's physical findings in her left upper 
extremity were remarkably normal, except for the mild 
differences which he described.  He said that this degree of 
difference would not in his opinion prevent the veteran from 
performing a great deal of physical activities.  He said that 
she had a normal right arm and that her left arm had the 
muscle power and joint movements to provide accessory use and 
function so that her functional capacity was essentially 
within normal limits.  

In December 1998 the veteran underwent a VA orthopedic 
examination.  The examiner stated that the veteran's claims 
folder had been thoroughly reviewed including prior 
compensation and pension reports, MRI reports and EMG 
reports.  Based on a review of the veteran's medical history 
and physical examination findings, the examiner provided a 
clinical impression of a presumptive diagnosis of RSD, left 
upper extremity with no functional disability at present, 
treated on multiple occasions and had multiple investigations 
in the past.  He further opined that the veteran's one month 
period of service did not aggravate de Quervain's syndrome 
permanently and he did not think that the veteran had any 
current left wrist disability from de Quervain's syndrome.  
He said that current symptoms that were attributable to the 
left wrist condition were of diffuse pain radiating both 
proximally and distally without any swelling, heat, redness, 
instability, giving way, locking, fatigability, lack of 
endurance, weakened movement, incoordination, etc.  He said 
that the RSD was not caused directly by the shoulder injury 
or cervical spine disc herniation and that the veteran had 
some residual stiffness per history from the de Quervain's 
operation in the past.  He opined further that he did not 
think that the RSD was first manifested in the service, as 
the veteran had the operation for de Quervain's syndrome in 
June 1982 and was further treated, or left wrist discomfort 
subsequently before she entered the service.

Following a peripheral nerve examination in January 1999, a 
VA examiner provided an impression that, "[b]y history, the 
[veteran] apparently was diagnosed to have reflex sympathetic 
dystrophy and had a sympathectomy on the left side.  At the 
present time I do not see any changes related to the 
condition name[d] reflex sympathetic dystrophy."  The 
examiner opined that this condition was least as likely as 
not related to RSD that had been diagnosed in the past, and 
that may or may not be related to the injury that the veteran 
suffered while in the Army.

In an addendum opinion in July 1999, the VA examiner who 
performed the December 1998 orthopedic examination opined 
that it was "less likely as not" that the veteran was 
currently suffering from a disability of the left wrist which 
etiology could be related to her preservice de Quervain's 
disease.  The examiner said that it was also "less than 
likely" that there was any increase in the severity of the 
disability during service as was seen from the examination 
conducted on two occasions and negative bone scan.  The 
examiner said that there was no residual significant left 
wrist disability related to de Quervain's syndrome.  The 
examiner also said that "it [was] less than likely" that 
the current disorder was first manifested during service or 
was otherwise related to any incident of service, as was 
clearly evident from the medical history and the veteran's 
investigation with a negative bone scan.

In February 2000 the veteran's claims file was referred out 
for an independent medical expert opinion from a specialist 
in neurology.  The expert who reviewed the veteran's case is 
a Professor and Chairman of the Department of Neurology, at 
the University of South Alabama.  He said that the inservice 
diagnosis of carpal tunnel syndrome was not an accurate 
diagnostic consideration and that it was apparent that the 
veteran, due to a pre-existing painful upper extremity, was 
predisposed to aggravating the pain during routine physical 
exercises.  He noted that the veteran had been diagnosed as 
having reflex sympathetic dystrophy after service and that 
recently reflex sympathetic dystrophy has been categorized 
under complex regional pain syndrome (CRPS).  He said that 
the onset of CRPS Type 1 in most cases was preceded by a 
noxious event in the affected extremity, which may be minor.  
He said that in CRPS the severity of the symptoms was 
disproportionate to the severity of trauma and tended to 
spread to affect the entire region.  Moreover, he said that 
the site of a lesion in a limb did not determine the location 
of the symptoms.  He said that prior to service the veteran 
had the diagnosis of de Quervain's syndrome and that 
subsequent surgical intervention at the left wrist, may have 
evoked a cascade, that evolved during her brief military 
stint.  This pre-service condition, he said, could have 
predisposed the veteran's arm to collapse during routine 
physical exercises.  He said that it was at least as likely 
that the veteran had the initiation of such disability prior 
to the entrance into service as is the usual course of CRPS, 
incurred during her service time.  He also said that the 
veteran's symptomatology increased during her brief stay in 
the veteran, but this was at least as likely to be due to the 
natural progress of this syndrome.  Dr. Hamilton concluded by 
stating the following:

The [veteran's] diagnosis, post-service 
was reflex sympathetic dystrophy, or CRPS 
type 1.  There are many types of stimuli 
that can aggravate the symptoms in CRPS, 
including physical load, which may have 
occurred during push-ups in the service.  
CRPS usually begins acutely, although 
upon a background history of a previous 
noxious event.  Although there is a lack 
of understanding of the natural course of 
the syndrome.  The [veteran] prior to 
service, had a previous noxious stimuli 
with surgical intervention for her de 
Quervain's, and it is at least as likely 
as not that the current disability is 
related to the veteran's brief military 
service.

II.  Legal Analysis

The veteran's claim of service connection for a left wrist 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that she has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107 (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A veteran is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  

In view of the veteran's documented history at the time of 
enlistment of having been diagnosed as having de Quervain's 
at the left wrist in April 1982, having undergone surgical 
correction in June 1982, and of experiencing continuing left 
wrist pain ever since, the record sufficiently establishes 
that the veteran had a pre-existing left wrist disability 
when she entered service, thus rebutting the presumption of 
soundness by clear and unmistakable evidence.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8  Vet. 
App. 529, 535 (1996).  This is consistent with the Entrance 
Physical Standards Board's determination that the condition 
existed prior to service.  Such a determination was based on 
more than a bare conclusion, but on factual predicate 
consisting of pre-service medical records.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998), Gaham v. West, 13 Vet. 
App. 148, 150-151 (1999).  Accordingly, the veteran is not 
presumed to have been in sound condition upon entry into 
service with respect to the left wrist.  

It must next be determined whether the veteran's pre-existing 
left wrist disability, diagnosed prior to service as de 
Quervain's syndrome, increased in severity during service.  
If it did, than the veteran's left wrist disability is 
presumed to have been aggravated by service absent clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

One of the difficult aspects of this case is the multitude of 
diagnoses given to the veteran's left wrist problems.  
Although, as previously stated, she was diagnosed prior to 
service as having de Quervain's syndrome, her inservice 
diagnosis was carpal tunnel syndrome and her postservice 
diagnoses include carpal tunnel syndrome, tendonitis, 
cervical radiculopathy, myositis, myofascial pain syndrome, 
probable shoulder bursitis and RSD.  Thus, coincident with 
the question as to whether the veteran's upper left arm 
extremity increased in severity in service, is the question 
as to whether a relationship exists between the preservice, 
service and postservice diagnoses. 

There is both favorable and unfavorable evidence regarding a 
causal link between the veteran's preservice, service and 
postservice upper left extremity diagnoses.  The favorable 
evidence includes a VA examiner's opinion in August 1997 that 
de Quervain's syndrome would cause weakness of the left wrist 
or hand and that the veteran's hand gave out during a push-up 
possibly because of weakness of left wrist and hand.  
Furthermore, he said that reflex sympathetic dystrophy may be 
caused by an injury of the left arm and hand and added that 
this was likely caused by injury when the veteran was doing a 
push up.  In similar regard, the independent medical expert 
in March 2000 stated that the veteran had de Quervain's 
syndrome prior to service and that subsequent surgical 
intervention at the left wrist may have evoked a cascade, 
that evolved during her brief military stint.  He said that 
this pre-service condition could have predisposed the 
veteran's arm to collapse during routine physical exercises 
and that it was at least as likely that the veteran had the 
initiation of such disability prior to the entrance into 
service.

The evidence against a relationship between the veteran's 
preservice, service and postservice diagnoses of her left 
upper extremity includes a VA examiner's opinion in December 
1998 that the veteran's RSD was not caused directly by the 
shoulder injury and did not first manifest in service.  He 
further stated in an addendum opinion in July 1999 that there 
was no residual significant left wrist disability related to 
de Quervain's syndrome.  He concluded by saying that it [was] 
less than likely that the veteran's current disorder was 
first manifested during service or was otherwise related to 
any incident of service as was clearly evident from the 
medical history and the veteran's investigation with a 
negative bone scan.

The record also contains an opinion from a VA examiner in 
January 1999 who opined that the veteran's condition was at 
least as likely as not related to RSD that had been diagnosed 
in the past, and that may or may not be related to the injury 
that the veteran suffered while in the Army.  As this opinion 
does not offer much probative value either for or against a 
causal relationship between the veteran's preservice, service 
and postservice left upper arm diagnoses, it is weighed 
accordingly.

The evidence both for and against a causal relationship 
between the veteran's preservice de Quervain's syndrome, 
inservice carpal tunnel syndrome and postservice diagnosis, 
most notably RSD, is viewed to be in relative equipoise.  
Consequently, the benefit of the doubt on this issue will be 
given to the veteran, resulting in a finding that there is a 
causal link between these diagnoses.  38 U.S.C.A. § 5107(b).

As to the question of whether the veteran's upper left arm 
extremity increased in severity in service, the evidence is 
clear that it did.  Such evidence includes the determination 
by the Entrance Physical Standards Board in April 1994 that 
the veteran's upper left extremity disability which existed 
prior to service was permanently aggravated by service.  
Furthermore, the very fact that the veteran was found to be 
qualified for service despite her complaints of continuing 
left upper extremity pain, but was later medically discharged 
from service due to such pain is evidence that the disability 
increased in severity in service.  Additionally, the claims 
file is replete with medical records that attribute the 
veteran's present level of left upper extremity pain to 
performing push-ups in service in April 1994, including a May 
1995 opinion from Albert D. Janerich, M.D., who opined that 
the etiology of the veteran's left upper quarter discomfort 
related to injuries sustained during her basic training 
exercise while in service about one year earlier.    

Additional evidence that the veteran's pre-existing left 
upper extremity condition increased in severity in service is 
the independent medical expert's statement in March 2000 that 
it was at least as likely that the veteran had the initiation 
of such disability prior to the entrance into service and as 
is the usual course of CRPS (a categorization of RDS), 
increased during her service time.  He reiterated that the 
veteran's symptomatology increased during her brief stay in 
service.  

In light of the above-note evidence showing that the 
veteran's left upper extremity symptomatology underwent a 
worsening in service, the presumption that this disability 
was aggravated by service is invoked.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Such a presumption warrants the grant of 
service connection unless there is clear and unmistakable 
evidence that the worsening was due to the natural progress 
of the disease.  Id.  Clear and unmistakable evidence goes to 
the persuasiveness of the evidence.  See Akins v. Derwinski, 
1 Vet. App. 228 (1991).

The record contains only one opinion addressing whether the 
increase in severity of the veteran's upper left arm 
extremity was due to the natural progress of the disease and 
that opinion comes from the independent medical expert in 
January 2000 who answered in the affirmative.  More 
specifically, he opined in January 2000 that while the 
veteran's symptomatology increased during her brief stay in 
service, this was at least as likely to be due to the natural 
progress of this syndrome.  However, he went on to say that 
there was a lack of understanding of the natural course of 
this syndrome.  Thus, while this opinion certainly favors the 
proposition that the increase was due to the natural progress 
of the disease, it cannot be concluded that it clearly and 
unmistakably supports this proposition.  This is especially 
so when considering the onset of the veteran's left wrist 
pain in service arose from a precipitating event - performing 
push-ups. 

Based on the foregoing, it simply cannot be concluded that 
the government has met the onerous burden of rebutting the 
presumption of aggravation by clear and unmistakable 
evidence.  Akins at 232.  Consequently, the presumption of 
aggravation stands, and the veteran's claim of service 
connection for a left wrist disability, namely reflex 
sympathetic dystrophy, is granted.  38 U.S.C.A. § 1153 (West 
1991).


ORDER

Service connection for reflex sympathetic dystrophy of the 
upper left extremity is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

